     Case 18-14683-mkn        Doc 491      Entered 05/11/20 15:42:27         Page 1 of 4



 1    Samuel A. Schwartz, Esq.
      Nevada Bar No. 10985
 2    saschwartz@nvfirm.com
 3    Sasha Aliakbar-Amid, Esq.
      New York Bar No. 5548979
 4    samid@nvfirm.com
      SCHWARTZ LAW, PLLC
 5    601 East Bridger Avenue
      Las Vegas, NV 89101
 6    Telephone: 702.385.5544
 7    Facsimile: 702.385.2741

 8    Attorneys for The Official Committee of
      Unsecured Creditors
 9
                             UNITED STATES BANKRUPTCY COURT
10                              FOR THE DISTRICT OF NEVADA
11
      In re:                                              )   Case No.: BK-S-18-14683-MKN
12    GUMP’S HOLDINGS, LLC,                               )   Chapter 11
                                                          )
13       Affects this Debtor.                             )   Joint Administered with:
      _____________________________________               )
14                                                        )   No. BK-S-18-14684-mkn (In re Gump’s
         Affects all Debtors.
15                                                        )   Corp.)
      _____________________________________
                                                          )   No. BK-S-18-14685-mkn (In re Gump’s
16    GUMP’S CORP.,                                       )   By Mail, Inc.
                                                          )
17       Affects this Debtor.                             )
      _____________________________________               )
18                                                        )
      GUMP’S BY MAIL, INC.,                               )
19
         Affects this Debtor.                             )
20    _____________________________________               )

21
             VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS
22      CASE ONLY BY ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT

23          Sasha Aliakbar-Amid, Petitioner, respectfully represents to the Court:
24          1.     That Petitioner resides in the State of California.
25
            2.     That Petitioner is an attorney at law and an associate with Schwartz Law, PLLC
26
     (“SL”), with offices at 601 East Bridger Avenue, Las Vegas, Nevada 89101.
27

28

                                                      1
     Case 18-14683-mkn          Doc 491      Entered 05/11/20 15:42:27        Page 2 of 4



 1          3.      That SL has been retained and employed by this Court as counsel to The Official
 2   Committee of Unsecured Creditors in the above-referenced jointly administered cases.
 3
            4.      That since October 19, 2017, Petitioner has been and presently is, a member in good
 4
     standing of the Bar of the State of New York.
 5
            5.      That Petitioner was admitted to practice before the following United States District
 6

 7   Courts and Courts of other States on the dates indicated for each, and the Petitioner is presently a

 8   member in good standing of the following jurisdictions:

 9            Court                                           Date Admitted
              New York Supreme Court, Third Judicial          10/19/2017
10
              Dept.
11
            6.      That there are no disciplinary proceedings instituted against Petitioner, nor any
12
     suspension of any license, certificate of privilege to appear before any judicial, regulatory, or
13
     administrative body, or any resignation or termination order to avoid disciplinary or disbarment
14

15   proceedings.

16          7.      That Petitioner has never been denied admission to the State Bar of Nevada.

17          8.      That Petitioner is a member in good standing of the State Bar of New York.
18
            9.      Petitioner nor any member of Petitioner’s firm has not filed an application(s) to
19
     appear as counsel under Local Rule IA 11-2 during the past three (3) years.
20
            10.     Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21
     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22
23   extent as a member as a member of the State Bar of Nevada.

24          11.     Petitioner agrees to comply with the standards of professional conduct required of
25   the members of the bar of this court.
26
            12.     Petitioner disclosed to the client in writing that the applicant is not admitted to
27
     practice in this jurisdiction and that the client has consented to such representation.
28

                                                       2
Case 18-14683-mkn   Doc 491   Entered 05/11/20 15:42:27   Page 3 of 4
Case 18-14683-mkn   Doc 491   Entered 05/11/20 15:42:27   Page 4 of 4
